DETAILED ACTION
This communication is responsive to the amendment filed October 21, 2021. THIS ACTION IS MADE FINAL. Claims 1-20 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1 and 11 are in independent form.

Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive.  Regarding applicant’s argument with respect to Objection to claim 1, 4, 8, 11, 14, and 18, Examiner partially disagrees. Regarding the objection with respect to claim 1, in the limitation “...determining whether a command to modify...has been received...when it is determined that a command to modify...has been received....”, the second bold printed “a command to modify” should be corrected to “the command to modify” if applicant intends to reference the same command that is being determined. Claim 11 recites similar limitation as in claim 1 also has similar issue.  Regarding objections with respect to the contingent limitations for claims 1, 4, 8, 11, 14, and 18, Examiner respectfully disagrees with applicant’s argument with respect to the word “when”, because the context that the word “when” was used is similar to “if” since it set forth a condition that may or may not occur, in other words, the condition to occur is not a certainty because there is still a possibility that the condition will not occur. For example, “when it is determined that a command to modify the capture screen has NOT been received” then the remaining steps need not be performed (e.g. determining ROI, etc., and claims 4 and 8 need not be performed; Note that giving the method claim its broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Please See MPEP 2111.04 and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for explanation on contingent limitations in a method claim), however, because .
Regarding applicant’s argument with respect to WANG reference, Examiner respectfully disagrees.  WANG teaches that when user selects to cut out mode, a target area can be automatically determined, such as in the example of image A comprising portrait A, and portrait A is what user needed and thus need to be intercept (not best translated word but appears to mean extract), therefore, the region containing portrait A is identified as a target area for cut out and user can select “tailoring” button for cut out.  In other words, the ROI, which is the target area/region containing portrait A is determined based on the extracted target area/region comprising portrait A which is displayed as a suggested ROI so that user can select “tailoring” button to cut out. 

Claim Objections
Claims 1, 4, 8, 11 are objected to because of the following informalities: Regarding claim 1, in the limitation “...determining whether a command to modify...has been received...when it is determined that a command to modify...has been received....”, the second bold printed “a command to modify” should be corrected to “the command to modify” if applicant intends to reference the same command that is being determined.  Claim 11 recites similar limitation as in claim 1 also has similar issue.   Regarding objections with respect to the contingent limitations for claims 1, 4, 8 will be maintained as explained above in the Response to Argument section. 

Allowable Subject Matter
Claims 2-3, 7, 10, 12-13, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-9, 11, 14-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG KE (CN107678648; Pub. Date: Feb. 09, 2018) (hereinafter WANG).

In reference to independent claim 1: 
WANG teaches a method for operating capturing by an electronic device, the method comprising: capturing a screen displayed on a display; extracting at least one region and/or block region from the captured screen; determining whether a command to modify the captured screen has been received; when it is determined that a command to modify the captured screen has been received, determining whether there is a region of interest (ROI) in the captured i.e. .... user using the terminal to browse a web page while,...see a picture...very interested,...user can input to the terminal screen capturing instruction...to receive the initial screen capturing Image,...the initial screen capturing Image includes not only the target Image with the needs of users, also comprises the terminal on a display screen of other content... pop-up prompt information, to prompt the user whether to cut out the picture, if the user selects... when the initial screen capturing Image cut out, can be automatically determined by the first impurity screen capturing of the images of the target area. Example, if the initial screen capturing in the Image A and Image B comprises a portrait, portrait A is the user needing to intercept of the Image obtained, namely target Image, the terminal can be the initial screen capturing Image of content identification, identification of the initial screen capturing Image on the region where the portrait A, portrait A region is the target area; the terminal determines the target area and will be will be to the initial screen capturing Image cut out, the Image cut out in the target area, to obtain the target Image, the target Image is a picture of the user need......  Pages 6-7; Figs. 2-4), 

In reference to claim 4:
WANG teaches the method of claim 1, further comprising: determining whether the ROI is selected; and when the ROI is selected, displaying a first edit screen (i.e. Figs. 2-4). 

In reference to claim 5:
WANG teaches the method of claim 4, further comprising: when the ROI is not selected, displaying a second edit screen (i.e. in Figs. 2-4 if user did not select a target area of the initial screen capturing, the initial screen capturing screen can be equivalent teaching of a second edit screen).

In reference to claim 6:
WANG teaches the method of claim 4, wherein the first edit screen comprises an edit screen in which a view layout of the captured screen is maintained while an editing tool user interface is placed to center on the ROI (i.e. Figs. 2-4).

In reference to claim 8:
WANG teaches the method of claim 4, further comprising: determining whether there is editing according to a user input; and storing, as an image, a screen edited according to the user input (i.e. ... storing the initial screen capturing Image of the current cutting processing result... - Page 6). 

In reference to claim 9:
WANG teaches the method of claim 8, wherein the editing according to the user input comprises moving an editing tool user interface according to the user input to select a screen desired by a user in the captured screen (i.e. ... users to find the target Image 303 in the initial cutting area 302... as shown in double-finger...  Page 7; In other words, the selection box would be moved to whichever area user places his/her double finger on the captured screen image).

In reference to independent claim 11:
An electronic device comprising: a display; a processor operatively connected to the display; and a memory operatively connected to the processor, wherein the memory stores instructions which, when executed, cause the processor to: capture a screen displayed on a display, extract at least one region and/or block region from the captured screen, determine whether a command to modify the captured screen has been received, when it is determined that a 
- Claim 11 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to claim 14:
The electronic device of claim 11, wherein the instructions are further configured to cause the processor to: determine whether the ROI is selected, and when the ROI is selected, display a first edit screen on the display. 
- Claim 14 contains substantially similar subject matter as in claim 4, and is rejected along the same rationale.

In reference to claim 15:
The electronic device of claim 14, wherein the instructions are further configured to cause the processor to, when the ROI is not selected, display a second edit screen on the display. 
- Claim 15 contains substantially similar subject matter as in claim 5, and is rejected along the same rationale.

In reference to claim 16:
The electronic device of claim 14, wherein the first edit screen is an edit screen in which a view layout of the captured screen is maintained while an editing tool user interface is placed to center on the ROI. 
- Claim 16 contains substantially similar subject matter as in claim 6, and is rejected along the same rationale.

In reference to claim 18:
The electronic device of claim 14, wherein the instructions are further configured to cause the processor to: determine whether there is editing according to a user input; and store, as an image, a screen edited according to the user input. 
- Claim 18 contains substantially similar subject matter as in claim 8, and is rejected along the same rationale.

In reference to claim 19:
The electronic device of claim 18, wherein the instructions are further configured to cause the processor to move an editing tool user interface according to the user input to select a screen desired by a user in the captured screen. 
- Claim 19 contains substantially similar subject matter as in claim 9, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/Shen Shiau/
Primary Examiner, Art Unit 2174